Order entered March 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01518-CV

                          AMARJIT SINGHA, ET AL., Appellants

                                               V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-02893-2012

                                           ORDER
       We GRANT appellee’s March 5, 2014 motion for leave to file a sur-reply brief. We

ORDER the sur-reply brief attached to appellee’s motion filed as of the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE